         Case 1:18-cv-03284-TCB Document 48 Filed 01/02/20 Page 1FILED
                                                                  of 3        IN CLERK’S OFFICE
                                                                              U.S.D.C. Atlanta
                                                                           JAN Ô2 ZOZO
                                                                       JAMES N. HAVrtN Clerk
                                                 b   j~1,~p~ty Clerk      9
              IN THE UNITED STATES DISTRICT COURT  ~                               I
             FOR THE NORTIIERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

NATHANIEL BORRELL DYER,

Plaintiff,

                                                   CIVIL ACTION FILE
v.                                         :       NO. 1:18-CV-03284-CAP

ATLANTA iNDEPENDENT SCHOOL
SYSTEM,

Defendant.




                            NOTICE OF APPEAL
Notice is hereby given that Nathaniel Borrell Dyer, Plaintiff Pro Se in the above
named case, hereby appeal to the United States Court of Appeals for the 11th
Circuit from order granting Defendant’s Motion for Summary Judgment; Denying
Plaintiff’s Motion for Summary Judgment by Judge Timothy C. Batten, Sr. entered
in this action on the 5th day of December, 2019.




                                           Plaintiff~ Se
                                           Address: 202 Joseph Lowery Blvd. NW
                                           Atlanta, Georgia 30314
       Case 1:18-cv-03284-TCB Document 48 Filed 01/02/20 Page 2 of 3




                       CERTIFICATE OF COMPLIANCE


   I certify that the foregoing was prepared using Times New Roman font, 14-point
type, which is one ofthe font and print selections approved by the Court in L.R.5. 1(B).
   This 2nd day of January, 2020.




                                                                                     rer

                                                                       PlaintWPro Se




                                           2
       Case 1:18-cv-03284-TCB Document 48 Filed 01/02/20 Page 3 of 3




                       CERTIFICATE OF SERVICE


  I hereby certi& that on this 2nd day of January, 2020, a copy of the document
entitled NOTICE OF APPEAL was delivered by first class mail to:



                  Nelson Mullins Riley & Scarborough LILJP
              Atlantic Station! 2011 7th Street, NW / Suite 1700

                              Atlanta, GA 30363




                                                         Nathaniel Borrell Dyer

                                                                   Plaintiff Pro Se




                                      3
